Motion by appellants, pursuant to statute (Code Grim. Pro., § 456, subd. 2), to direct the Clerk of the trial court to furnish appellants’ counsel, without charge, with a transcript of the minutes of the hearing upon appellants’ motion, made prior to their plea of guilty, to suppress evidence. Motion granted; the Clerk of the trial court is directed to furnish the transcript of said minutes; they constitute a part of the judgment roll (People v. Acevedo, 19 A D 2d 829). Beldock, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.